******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. JAMES P. CARTER, JR.
                (SC 19384)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Robinson, Js.
      Argued November 4, 2015—officially released March 8, 2016

  Glenn W. Falk, assigned counsel, for the appellant
(defendant).
  Margaret Gaffney Radionovas, senior assistant
state’s attorney, with whom, on the brief, were Brian
Preleski, state’s attorney, and Paul N. Rotiroti, senior
assistant state’s attorney, for the appellee (state).
                          Opinion

   PER CURIAM. The defendant, James P. Carter, Jr.,
was convicted, following a jury trial, of murder in viola-
tion of General Statutes § 53a-54a and criminal violation
of a restraining order in violation of General Statutes
(Rev. to 2009) § 53a-223b (a) (1) (A) (2) (D),1 for the
fatal stabbing of his former girlfriend, Tiana Notice (vic-
tim), on February 14, 2009. The defendant appealed
from the trial court’s judgment, claiming that his convic-
tion of criminal violation of a restraining order was
improper because the state adduced insufficient evi-
dence to prove beyond a reasonable doubt that he had
violated § 53a-223b (a) (1) (A) (2) (D).2 Specifically, the
defendant contended that the state had failed to prove
that a restraining order was in effect on the date of the
crime, that such an order prohibited him from
assaulting the victim, and that he had knowledge of the
terms of that order insofar as it imposed that prohibi-
tion. State v. Carter, 151 Conn. App. 527, 532, 534–35,
95 A.3d 1201 (2014).
   The Appellate Court affirmed the judgment of convic-
tion. Id., 529. It concluded that, although the state had
proffered only the ex parte restraining order issued on
January 8, 2009, which would have expired by its terms
on January 16, 2009; id., 529–30; there was a reasonable
evidentiary basis for the jury to infer that another order
had been issued that was in effect on the date of the
crimes.3 Id., 535. The Appellate Court cited statements
by the defendant on the day of the crimes admitting
that there was a restraining order in effect, as well as
a statement and actions by the police indicating that
such an order was in effect. Id., 535–36. As to the terms
of that order, the Appellate Court referred to the ex
parte order, which, inter alia, barred the defendant from
contacting or assaulting the victim, and reasoned that,
because the defendant had continued to engage in the
same conduct that had given rise to the ex parte order
(unwanted communication with the victim) after issu-
ance of that order, it would be reasonable to infer that
the subsequent order would have imposed the same
terms as the ex parte order. Id., 536–37. Finally, as to
the defendant’s knowledge of the terms of the order,
including a prohibition on assaulting the victim, the
Appellate Court relied on the defendant’s statements
to the police that he knew that there was a ‘‘full’’
restraining order against him and that he knew that he
could not send the victim anything. Id., 535–36.
   The defendant filed a petition for certification to
appeal to this court, contending that review was war-
ranted because the Appellate Court’s decision contra-
vened the best evidence rule and case law holding that
evidence other than an original document is insufficient
proof when the effective date and terms of that docu-
ment are at issue. We granted the defendant’s petition,
limited to the following issue: ‘‘Did the Appellate Court
properly conclude that there was sufficient evidence
of a restraining order in effect that prohibited the defen-
dant from assaulting the victim?’’ State v. Carter, 314
Conn. 915, 100 A.3d 850 (2014).
  After having read the record and the parties’ appellate
briefs and after having considered their oral arguments,
we have determined that certification of this matter
was improvidently granted. The defendant no longer
advances the broad proposition asserted in his petition
for certification; indeed, at oral argument, he conceded
that an original restraining order would not necessarily
be required evidence in every case if other testimonial
and documentary evidence provided a sufficient basis
to prove the document’s terms beyond a reasonable
doubt. Instead, he contends that the Appellate Court’s
conclusion was too speculative in light of the evidence
proffered in the present case. In light of the shift in the
defendant’s focus, we conclude that certification was
improvidently granted. See Practice Book § 84-2 (basis
for certification by Supreme Court).
   In dismissing this appeal, we take no position as to
the correctness of the Appellate Court’s opinion. See
Williams v. Commissioner of Correction, 240 Conn.
547, 549 n.1, 692 A.2d 1231 (1997); see also New London
v. Foss & Bourke, Inc., 276 Conn. 522, 525, 886 A.2d
1217 (2005) (‘‘a dismissal of a certified appeal on the
ground that certification was improvidently granted
should not be understood as either approval or disap-
proval of the decision from which certification to appeal
was originally granted’’ [internal quotation marks
omitted]).
      The appeal is dismissed.
  1
     General Statutes (Rev. to 2009) § 53a-223b (a) provides in relevant part:
‘‘A person is guilty of criminal violation of a restraining order when (1) (A)
a restraining order has been issued against such person pursuant to section
46b-15 . . . and (2) such person, having knowledge of the terms of the
order . . . (D) threatens, harasses, assaults, molests, sexually assaults or
attacks a person in violation of the order.’’
   2
     The defendant was sentenced to sixty years imprisonment on the murder
conviction and five years imprisonment on the criminal violation of a
restraining order conviction, the sentences to run concurrently. As the Appel-
late Court properly noted, the defendant’s appeal of the lesser sentence is
not rendered moot simply because we cannot afford him relief in terms of
the length of his sentence. See State v. Carter, 151 Conn. App. 527, 532 n.6,
95 A.3d 1201 (2014) (citing collateral consequences of conviction).
   3
     We assume that the state’s failure to proffer the restraining order in
effect at the time of the crimes was inadvertent. A restraining order
agreement, signed by the defendant and approved by the court, Prestley,
J., on January 16, 2009, bearing an expiration date of July 16, 2009, is in
the family court case file. That order barred the defendant from, inter alia,
‘‘having any contact in any manner’’ with the victim or ‘‘threatening, harass-
ing, stalking, assaulting, molesting, sexually assaulting or attacking’’ the
victim. Notice v. Carter, Superior Court, judicial district of New Britain,
Docket No. FA-09-4019552 (January 16, 2009); see Getty Properties Corp.
v. ATKR, LLC, 315 Conn. 387, 391 n.3, 107 A.3d 931 (2015) (taking judicial
notice of files in other cases); Jewett v. Jewett, 265 Conn. 669, 678–79 n.7,
830 A.2d 193 (2003) (same).